Title: To Benjamin Franklin from Rudolph Erich Raspe, 14 August 1777
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


  Sir
London. Aug. 14. 1777. At Meadens circulating LibraryMargaret Street Cavendish Square.
I have attempted to keep me in Your Kind remembrance by a Letter from Germany sent to London and dated Apr. 18. 1775 and by several others, directed from this place to Philadelphia under Aug. 31. 1775. and under March. 1. and 4. of last year.
With these last I took the liberty to present You a copy of one of my last literary productions, to which I added some accounts of my misfortune in Germany, and the undeserved ill use I have met in this Kingdom from people, whom I should have thought it a disgrace to myself to suspect of their dull, servile, and despicable meanness. I am sorry Sir! to say, that Your and my former friend Sir John Pringle stands foremost amongst them, some people are of opinion with true Scotch leaden and brazen head and heart, but I am rather inclined to think that he brought that disgrace upon himself in a fit of his crazy drowsiness.

I do not know whether the above letters are come to Your hands. Give me leave therefore to desire You the favour of a line, whether I have leave to wait on You at Paris? and whether my coming over can in any means procure to Your benevolent heart an opportunity of rescueing me from that ruin, which Knaves have attempted to bring upon me? I Strugle against it with manly coolness and audaces fortuna juvabit.
It is very material and will prove a great satisfaction to me, to give You some authenticated nearer account of that cruel German Court, which has sacrificed me, and of those Philosophers, who in spite of their antiquated Motto: Nullius in verba but in consequense of those degenerated illiberal times by superior cruel command could debase themselves to the villainous part of mastifs, let loose upon a defenceless injured man, to bite―when lo! they can but mumble and disgrace themselves. I heartily despise them as a body of Slaves, and muster up what Philosophy I can, to put theirs to the blush. A copy of my late english edition of Born’s mineralogical letters, and especially my Preface and Index to them, which will be delivered with these lines, will prove You that I am not entirely lost to myself, or absorbed in the Sense of undeserved unhappiness; and I desire You to receive them as the least mark of that true and warm regard, wherewith I wish You Success and have the honour to be Sir Your most obedient humble Servant
R E Raspe

P.S. The bearer of this Mr. Whitchurch an ingenious Mapengraver, and of an excellent character, wishes and aspires to be introduced to Your personal acquaintance and notice.

 
Notation: Raspe
